10

1]

16

17

18

19

20

21

23

24

25

26

27

28

 

     
 
  

-

  

RECEIVE) P to the Order of
Treasure
ANNE P. MULLIGAN Clerk, U.S, District

f the United
GENERAL DELIVERY 0
ANCHORAGE, AK 99501 JUN 3Y 2021

MULLIGANSTEW1969@OUTLOGIRK OBI DISTRICT COURT
(907)717-5175 ANCHORAGE, AK Symbol No. 460

IN THE UNITED STATES DISTRICT COURT

 

 

 

Anne P, Mulligan, PRO SE Case No.: 3° A'-Cw- 184 -Fm
Plaintiff
vs COMPLAINT UNDER
oo THE CIVIL RIGHTS ACT
Municipality of Anchorage: 42, U.S.C. 1983
Mayor's Office (Non-Prisoners)
Mayor Quinn Davidson
Defendant 1

Sharon E. Lane: Executive Assistant to the Mayor
Defendant 2

Co-Defendant(s)

Anchorage Police Department
Co- Defendant(s)

Anchorage Police Department:
Justin Doll: Chief of Police

Co-Defendant 1
Ken Mccoy Acting Chief of Police
Co- Defendant 2
White APD Female Officer 11/23/2016
Co-Defendant 3
Officer Joshua Roberts
Co-Defendant 4
Officer Ian Fletcher
Co-Defendant 5
Officer Mansano

 

ES eee
PAGE |

PLAINTIFE’S COMPLAINT UNDER THE CIVIL RIGHTS ACT 42 U.S.C. 1983

(Non-Prisoners)IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

Anne P, Mulligan, PROSE vs Muni of Anchorage

FED CASE #

 

Case 3:21-cv-00154-TMB Document1 Filed 06/30/21 Page 1 of 12

 

 
10

11

12

13

14

15

16

\7

18

19

20

21

22

23

24

25

26

27

28

Co- Defendant 6
Officer Larry Burns 04/17/2017
Co-Defendant 7
White APD Male Officer 04/19/2017
Co-Defendant 8
White APD Male Officer 04/19/2017
Co-Defendant 9
White APD Male Officer 04/19/2017
Co-Defendant 10
Sergeant Denielle Hrovat 05/31/17 ltr
Co-Defendant 11
Reverend Dr. William Greene 07/24/17 ltr
Co-Defendant 12
White APD Male Officer 12/17/2017
Co-Defendant 13
Officer Brandon Stack 07/18/2018
Co-Defendant 14
White APD Female Officer 07/19/2018
Co-Defendant 15
Whtie APD Male Officer 07/19/2018
Co-Defendant 16

 

 

 

 

COMPLAINT

On November 24, 2020, the Plaintiff had contacted Acting Mayor Austin Quinn
Davidson via email regarding the premeditated hate crime and to have the mayor contact
the Plaintiff via phone to set up a meeting to discuss this situation. The Plaintiff had spoken!
with AST Trooper Christopher Hill on November 20, 2020, regarding the premeditated
hate crime and the injuries that Plaintiff has sustained from various APD Officers, and he
had explained to the Plaintiff that the Plaintiff would need to contact the local mayor as
AST does not have jurisdiction in the situation. On November 24, 2020, Sharon E. Lane,

Executive Assistant to the Mayor contacted the Plaintiff regarding the email that the

PAGE 2
PLAINTIFF’S COMPLAINT UNDER THE CIVIL RIGHTS ACT 42 U.S.C. 1983
(Non-Prisoners)IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

Anne P. Mulligan, PROSE vs Muni of Anchorage

FED CASE #

 

Case 3:21-cv-00154-TMB Document1 Filed 06/30/21 Page 2 of 12

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Plaintiff had sent to the mayor. Sharon Lane is oblivious to the fact that the Plaintiff is a
victim of a premeditated hate crime as the Plaintiff had explained that Officer Joshua
Roberts had typed a two-page report prior on April 16, 2017, prior to the incident that
occurred on April 17, 2017. Sharon Lane had refused to set up a meeting with Mayor
Quinn Davidson regarding the Premeditated Hate Crime that occurred between the
Plaintiff and APD and referred the Plaintiff to APD’s Internal Affairs Office. Sharon Lane
refused to acknowledge that the Plaintiff has untreated injuries that the Plaintiff had
received from APD in 2017. (Ex.1)

INCIDENTS WITH APD FROM 2016-2018

On November 23rd ,2016, while the Plaintiff was on FMLA from her former
employer HMS HOST INTERNATIONAL, the Plaintiff had a scheduled sick visit with her
former physician Dr. Kohl for a “Cough”. Dr. Johanna Kohl had contacted APD without
the knowledge of the Plaintiff. Dr. Kohl knowingly lied to APD regarding the Plaintiff and
her medical condition. Prior to contacting APD, Dr. Kohl had made several attempts to
contact APU. Dr. Kohl abused and had illegally invoked Alaska Statue Title 47 knowing
that a preauthorization from the Plaintiff’s cancelled health insurance carrier Blue Cross
Blue Shield was not required for a 24-hour psychiatric observation at Providence Hospital
Psychiatric Ward. (Ex. 2 )It was during the Plaintiff’s 24-hour observation at Providence
Hospital Psychiatric Ward that the Plaintiff was diagnosed with Bronchitis in regards to
her cough.(Ex. 3) The erratic behavior of the Plaintiff’s former Physician Dr. Kohl and
APD’s female officer, enabled the Plaintiff’s former physician Dr. Kohl to extend the
Plaintiff’s visit on 11/23/2016 in which Dr. Kohl had illegally billed the Plaintiffs cancelled
health insurance carrier Blue Cross Blue Shield (cancelled on 11/18/2016) (Ex. 5) for 5.31
hours at a rate of $197.00 per hour for a total amount of $1,047.00. The Plaintiff ‘s office

visit was not for 5.31 hours. On December 15, 2016, Dr. Kohl illegally received a check

SP OS
PAGE 3

PLAINTIFF’S COMPLAINT UNDER THE CIVIL RIGHTS ACT 42 U.S.C. 1983
(Non-Prisoners)IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
Anne P. Mulligan, PROSE vs Muni of Anchorage

FED CASE #

 

Case 3:21-cv-00154-TMB Document1 Filed 06/30/21 Page 3 of 12

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

from Blue Cross Blue Shield in the amount of $603.52. (Ex.6 } On June 7, 2017, the
Plaintiff’s former physician Dr Kohl discharged the Plaintiff from her practice for
obtaining a copy of her medical records. (Ex.7 ) On September 1, 2017, the Plaintiff’s
former physician Dr. Kohl received two payments from Charity Care one (1) for $281.80
and two (2) for $493.00. (Ex.6_) The Plaintiff never gave permission to her former
physician Dr. Kohl to apply for Charity Care assistance. Dr. Kohl never made any attempt

to collect any money owed to her.

On April 16, 2017, Officer Joshua Roberts’s badge #62888 typed out a 2-page report
APD case #17-015218, case # 3AN-17-03063CR, MOA vs Anne P. Mulligan against (which
was never signed by an APD Supervisor) regarding a premeditated hate crime against
Anne Mulligan which occurred on April 17, 2017, at the Carrs Jewel Lake at 4000 W.
Dimond Bivd., Anchorage, AK ,99502. (Ex. 8 ) The Plaintiff was informed numerous times
that she was going to be trespassed and the Plaintiff had informed the officers that the
Plaintiff would wait for the trespass. Officer Roberts had asked the Plaintiff for her id and
the Plaintiff told him no. Officer Roberts had assumed that the Plaintiff’s name was Anne
Mulligan because the Plaintiff had mail in sitting in front of her on the table. The Plaintiff
had mail for various members of her family who have different last names than the
Plaintiff’s last name. On April 17, 2017, the Plaintiff was arrested by use of excessive
force by Officer Joshua Robertson #62888 and Officer Ian Fletcher badge #62722 at the
Carrs Jewel Lake at 4000 Diamond Blvd. Anchorage, AK 99502. (Ex. 8_) There is not
video footage of the arrest by use of excessive force but there is audio recording. The
Plaintiff was taken to the Anchorage Jail by Officer Fletcher and was approached by
Officer Manasano to assist him. (Ex.9_) The Plaintiff asked Officer Fletcher to take
photographs of her left side and both her wrists as they were numb and tingling. After
Officer Fletcher had taken the photos, the Plaintiff had requested medical assistance and

ee.

PAGE 4
PLAINTIFF’S COMPLAINT UNDER THE CIVIL RIGHTS ACT 42 U.S.C.1983
(Non-Prisoners)IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
Anne P. Mulligan, PROSE vs Muni of Anchorage

FED CASE #

 

Case 3:21-cv-00154-TMB Document 1 Filed 06/30/21 Page 4 of 12

 

 
10

11

12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

    

 

 

Officer Fletcher told the Plaintiff to go to ASP/ CSP for medical attention. ASP/CSP is
where intoxicated people are taken to so that they have a safe place to detox and sleep off
the effects of alcohol and drugs. The Plaintiff was not under any kind of substance on April
17, 2017. Officer Fletcher informed the Plaintiff that ASP/CSP was up the hill, and that the
Plaintiff would have to walk there because Officer Fletcher didn’t know the directions or
the address of CSP/ASP. Officer Fletcher released the Plaintiff and the Plaintiff walked out
of the jail and walked up the hill to find ASP/CSP. The Plaintiff was unable to find
ASP/CSP and walked into Mush Inn, and they called the Plaintiff a cab. The taxicab driver
did not speak English and the Plaintiff was taken to Carrs Jewel Lake at 4000 W Diamond
Blvd to retrieve her car. The Plaintiff had walked into Carr’s and had asked Michael
Nelson and the two men he was talking to for medical attention and Michael Nelson had
informed the Plaintiff that she was not allowed there because she was trespassed. The
Plaintiff drove herself slowly to the AWAIC SHELTER. The Plaintiff asked a AWAIC
female employee for protection from APD and for medical assistance. The employee with
the AWAIC sheltered informed the Plaintiff that she needed to go to the hospital and that
the Plaintiff would need to drive there herself. The Plaintiff left the AWAIC SHELTER,
the Plaintiff drove herself to Alaska Regional Hospital. The Plaintiff arrived there at
approximately 4:45 a.m. on April 17, 2017. The Plaintiff was discharged and left Alaska
Regional Hospital by 6:00 AM with her left arm in a sling. The Plaintiff was diagnosed with
Acute Pain of Left Shoulder, Shoulder Sprain, and AC Separation Left. The Plaintiff was
given a referral for an orthopedic surgeon to Eugene M. Chang. (Ex. 10) On April 17,
2017, the Plaintiff went to internal affairs and the Plaintiff filed an Anchorage Police
Department Complaint Form regarding the incident that occurred on April 17, 2017.

(Ex.11_)
On April 19, 2017, the Plaintiff was taken back to Regional Hospital via AFD
regarding her injuries that the Plaintiff had sustained on April 17, 2017. The Plaintiff had
pn RS TE _ : ———y
PLAINTIFF’S COMPLAINT UNDER THE CIVIL RIGHTS ACT 42 U.S.C. 1983

(Non-Prisoners)IN_ THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

Anne P. Mulligan, PRO SE vs Muni of Anchorage

FED CASE #

 

Case 3:21-cv-00154-TMB Document1 Filed 06/30/21 Page 5 of 12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

23

     

 

 

spoken with two more male APD Officers at approximately 6 p.m. after being discharged.
The Plaintiff attempted to be seen at approximately 1123 at night for feeling faint. An ER
nurse informed the Plaintiff that she was fine, and she was not going to be seen and that the
Plaintiff was going to be trespassed. The Plaintiff was escorted out of the emergency room
by three security guards who contacted APD. Three male APD officers showed up. (Ex. 12 |
The first male APD officer that had patted the Plaintiff down had been drinking alcohol, a
second male APD officer stood there and informed the Plaintiff that she needed to adjust
her attitude while the intoxicated male APD officer was patting the Plaintiff down and the
third male APD officer stood there and watched and did nothing. The intoxicated male

APD officer got into the driver side of the APD patrol car and the second male APD officer
who told the Plaintiff that she needs to adjust her attitude got in the passenger side of the
APD patrol car. The other male APD officer had left. The Plaintiff was dropped off at the
Beans Café’ cold weather shelter approximately at 5:00 o’clock in the morning.

On April 20, 2017, the Plaintiff was taking to Providence Hospital via AFD for
marks under both the Plaintiff’s breasts from the officer’s had illegally used excessive force
on April 17, 2017. (Ex. 13 )

On April 24, 2017, Chief of Police Chris Tolley resigned. (Ex.14_)

On May 30, 2017, the Plaintiff filed an Anchorage Police Department Complaint
Form regarding the situation that occurred on April 19, 2017. (Ex.15_)

On May 31, 2017, the Plaintiff received a letter from APD Sergent Denielle Horvat
regarding to IA #17-0255 and IA #17-0292. Sergent Horvat stated that she finalized the
investigation of my complaint and yet Sergent Horvat overlooked the fact that APD Officer
Joshua Roberts along with Carr’s employee Michael Nelson together committed a
premeditated hate crime against the Plaintiff when she was a customer at Carr’s Jewel
Lake. Officer Joshua Roberts typed a two-page report on April 16, 2017, regarding the
incident between Michael Nelson and Anne Mulligan on April 17, 2017, in which the

. ee EE ISSCC RENE aacnvonens a . ——
PLAINTIFF’S COMPLAINT UNDER THE CIVIL RIGHTS ACT 42 U.S.C, 1983

(Non-Prisoners)IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

Anne P. Mulligan, PROSE vs Muni of Anchorage

FED CASE #

 

Case 3:21-cv-00154-TMB Document1 Filed 06/30/21 Page 6 of 12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Plaintiff was injured by both Officer Roberts and Officer Fletcher. Officer Fletcher typed
his report on 04/17/2017. (Ex.16_)

On June 9, 2017, the Plaintiff met with APD’s task force at the Fairview Recreation
Center, Anchorage Alaska. The Plaintiff submitted complaints regarding APD’s behavior
in November 2016 and April 2017. On July 28, 2017, APD Reverend Dr. William Greene,
Anchorage Community Police Relations Task Force signed and dated a letter to the
Plaintiff regarding the two complaints that the Plaintiff had filed on June 9, 2017.
Reverend Dr. William Greene discusses December 2016 regarding the Plaintiff and APD,
yet the Plaintiff didn’t have any interactions or issues with APD in December of 2016 (Ex,
17) The Corruption within APD is mind boggling with when the Reverend is lying for the
APD officers!

On August 3, 2017, case #3 AN-17-03063CR, MOA vs Mulligan, Anne is dismissed!
(Ex. 18 )

On December 17, 2017, a male APD Officer arrested the Plaintiff due to a violation
of a trespass in case #3AN-17-10145CR. The male APD officer had reinjured the Plaintiff’s
untreated injuries. (Ex. ) The Plaintiff had requested to be seen by the medical department
while in DOC custody at the Anchorage Jaile and DOC employee(s) denied the Plaintiff’s
request. The Plaintiff was released and went to Providence Hospital for treatment via AFD
(Ex. 19 )

On July 10‘, 2018, the Plaintiff was taken to Alaska Regional Hospital via AFD for
bleeding and upper body pain. The Plaintiff had requested a Social Work Consult with the
attending ER Physician Mark E. Shepherd. The Plaintiff was treated and released without
incident. (Ex.20 )

On July 12, 2018, APD Officer Stack responded to a “BOMB THREAT” allegedly
made by the Plaintiff to Alaska Regional Hospital. (Ex. 21)

eee TC seca ee ee see reece eee eee a ee
PAGE 4

PLAINTIFF’S COMPLAINT UNDER THE CIVIL RIGHTS ACT 42 U.S.C. 1983

(Non-Prisoners)IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

Anne P, Mulligan, PROSE vs Muni of Anchorage

FED CASE #

 

Case 3:21-cv-00154-TMB Document1 Filed 06/30/21 Page 7 of 12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     

 

 

On July 18, 2018, the Plaintiff was falsely arrested by Officer Brandon Stack and
three other male officers at Beans Café regarding APD Police #18-28068, case #3AN-18-
06534CR, Officer Stack reinjured the Plaintiff’s untreated injuries. APD Officer Brandon
Stack informed the Plaintiff that she was going to jail for violating a Trespass order.
Officer Stack couldn’t explain to the Plaintiff which Trespass Order as there was more
than one. Officer Stack never did a thorough investigation regarding this allegation.
Officer Stack had informed the Plaintiff that she would be in jail for approximately 45
minutes to an hour. While the Plaintiff was in DOC custody at the Anchorage jail the
Plaintiff had asked for medical assistance and was informed from a DOC employee that the
Plaintiff was fine and was denied medical assistance. While the Plaintiff was in DOC
custody a male DOC employee had attempted to take the Plaintiff’s fingerprints. The DOC
employee had both Plaintiff’s injured wrists in his hands attempting to obtain the
Plaintiff’s fingerprints from both hands. The male DOC employee grew frustrated at the
Plaintiff after 10 minutes, as he was unable to obtain the Plaintiff’s fingerprints and
blamed the Plaintiff for his inability to do his job in obtaining the Plaintiff’s fingerprints.
The male DOC employee had thrown both the Plaintiff’s injured wrists out of frustration
down towards the ground and walked away. The DOC employees had intentionally held .
the Plaintiff in DOC custody for approximately 6 hours. The Plaintiff did not see a judge
and was released from DOC custody at the Anchorage Jail at approximately 11:00 pm on
July 18, 2018. On July 19, 2019, the Plaintiff was taken to Providence hospital via AFD.

On July 19, 2018, the Plaintiff was taken back to Beans Café via cab and was unable
to access her belongings to pay for her cab and again the Plaintiff was re-arrested by a
white APD female officer who had reinjured the Plaintiff’s injuries. The Plaintiff was taken
to the Anchorage Jail and transferred to Highland Correctional Facility. The Plaintiff had
requested to be seen medical department for her injuries. The Plaintiff was released before

she was able to see a doctor.(Ex. 22)
dn REC ae err —
PLAINTIFF’S COMPLAINT UNDER THE CIVIL RIGHTS ACT 42 U.S.C. 1983
(Non-Prisoners)IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

Anne P. Mulligan, PROSE vs Muni of Anchorage

FED CASE #

 

Case 3:21-cv-00154-TMB Document1 Filed 06/30/21 Page 8 of 12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

On September 28, 2018, in case #3AN-18-06534CR, State of Alaska vs Anne P.
Mulligan, the State of Alaska attorney general Jahna Lindemuth and Megan K. Rodgers,
Assistant District Attorney, stated that the Plaintiff had committed the “BOMB THREAT”
on July 10, 2018, when the Plaintiff was an ER patient at Alaska Regional Hospital.
(Ex,23_)

On March 27, 2019, in case #3 AN-18-06534CR, State of Alaska vs Anne P. Mulligan,
the case was dismissed by Attorney General Kevin Clarkson and Lisa C. Kelley, Assistant
District Attorney. (Ex.24_). The Plaintiff had contacted APD’s Internal Affairs at (907)729-
7600 to file a formal complaint against Officer Stack and the female APD Officer had
informed the Plaintiff that they would not help the Plaintiff and hung up on the Plaintiff.

On April 19, 2019, approximately 23 days after the charges were dismissed against
the Plaintiff, Alaska Regional Hospital Employee G. Yonuschut had informed FBI agent
Derek Despeland that the Plaintiff had made BOMB THREATS at Alaska Regional
Hospital. (Ex. 25 )

On August 5, 2019, the Plaintiff had met with FBI agent Elliott in person at 101 E.
65 Ave., Anchorage, AK, and he informed the Plaintiff that he didn’t know who Plaintiff
was and that the Plaintiff has never made any BOMB THREATS!

Prayer for Financial Relief

The Plaintiff is seeking and praying for $200,000,000.00 million dollars in financial
restitution from the Defendant(s). As of June 30, 2020, the Plaintiff has not received
treatment for the injuries that she had sustained from the premeditated hate crime that
occurred in April of 2017 in which the Plaintiff’s upper body with APD’s officer’s targeting
the Plaintiff’s left side. The Plaintiff ‘s upper body’s left side is permanently damaged. The
Plaintiff has suffered from extreme psychological damage as the Plaintiff has been illegally
committed to Providence Psychiatric Ward in which with the help of an APD female

officer, in which the Plaintiff’s former physician Dr. Kohl committed insurance fraud. The

a A a a NI
PAGE 4g

PLAINTIFF’S COMPLAINT UNDER THE CIVIL RIGHTS ACT 42 US.C. 1983
(Non-Prisoners)IN_ THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
Anne P. Mulligan, PROSE vs Muni of Anchorage

 

FED CASE #

 

Case 3:21-cv-00154-TMB Document1 Filed 06/30/21 Page 9 of 12

 
10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Plaintiff suffers from extreme psychological damage regarding the extreme of the violence
that she has endured from various APD officers and illegal use of excessive force which
caused upper body injuries targeting the left side of the Plaintiff. The denial of medical
assistance from APD when the Plaintiff requested it. The Plaintiff feels that the Plaintiff is
being discriminated against from Mayor Austin Quinn Davidson and Sharon Lane as the
Plaintiff is a straight white female. Sharon Lane in her emails had assumed the
conversation and the questions that Mayor Austin Quinn Davidson would have asked the
Plaintiff if there was a meeting between the Plaintiff and Mayor Austin Quinn Davidson.
Sharon Lane is not an attorney and nota psychic as to what people are thinking and going
say to each other. The Plaintiff feels that her constitutional rights as a straight white
female were violated.

The Plaintiff is petitioning the United States District Court for the District of Alaska

for a jury trial in this case.

[ Nu? Mp Miers Ahu &

ANNE /P. MUL'LIGANJ PRO SE
PLAINTIFF

Een ne eee ee eee ee eer eee eee eee eee
PAGE 1¢

PLAINTIFF’S COMPLAINT UNDER THE CIVIL RIGHTS ACT 42 U.S.C. 1983
(Non-Prisoners)IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

Anne P. Mulligan, PROSE vs Muni of Anchorage

FED CASE #

 

Case 3:21-cv-00154-TMB Document 1 Filed 06/30/21 Page 10 of 12

 

 
   
  

 

Wererk, US.
1) nae. ¥ Hicth aan JUN 30?
N&me 7

 

FAM Chore Ak Basa;

 

AS Gas bell # ou (QE CEIVED)

 

Address =
(401) 717- Si 7S JUN 39 2021
Telephone Number COURT
U.S. DISTRICT :
CERN NCHORAGE. AK

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

Ame uth gen, foot,

Plaintiff/Petitioner, CASENO. 3. 21-CU -00'IS4- ™mo6

(.
vs, Wen oF Anrch] MayorS fhe
meyer AeShn OlM Davie yore peaineTNS

sharon Lane -Evedt hv A557 Stent VOLUNTEER ATTORNEY

 

Defendant/Respondent.
| Ye fae. Lmull. Jar? move this Court for
appointment of counsel. | make this request for the reason that | am financially
unable to retain an attorney, as supported by the Financial Affidavit in Support of

Request for Attorney attached to this motion.

| need a lawyer because p Lar) UN G4hALE fo

 

f NEN Lah Vefuin ONL. There Are nursror
APD bffiuds polihuann Jovyolves 10 Hed
Tre mrdttated Mk Cra

1

 

PSO8A (10/10) Counsel Non-Prisoner

Case 3:21-cv-00154-TMB Document1 Filed 06/30/21 Page 11 of 12
| have taken the following steps to find a lawyer on my own, with the following

results (include names of attorneys contacted, and dates):
Ber. Butler f62b

[Quryyr beh ca Lsbrvis #57

 

 

 

 

 

Declaration Under Penalty of Perjury

l, flow p Meet UG P , declare under penalty of

perjury, that | have reviewed the above motion, and that the information contained

 

in this motion is true and correct.

 

 

DATED: lef 20/21 ' «fo CLAY @ fe. , Alaska.
L Mulige
Signature ,

Certificate of Service
| certify that a copy of the above motion was served, by 0 first class U.S. mail

0 fax O hand-delivery, to at
(Opposing party or counsel)

 

on
(Address) (Date of mailing)

 

Signature

PSO8A (10/10) Page 2 of 2 Counsel Non-Prisoner

Case 3:21-cv-00154-TMB Document1 Filed 06/30/21 Page 12 of 12
